Citation Nr: 1043022	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability to 
include, posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to July 1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied entitlement to service connection for 
PTSD.  Subsequently, the United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran claims 
entitlement to service connection for PTSD, he or she is claiming 
service connection for the symptoms of a psychiatric disability 
regardless of the diagnosis; therefore, the claims encompasses 
all psychiatric disabilities associated with the symptoms 
regardless of the precise diagnosis.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board will, accordingly, consider all 
psychiatric diagnoses and not just PTSD.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

1.  The Veteran did not serve in combat and there is no credible 
supporting evidence of an in-service stressor.  

2.  There is no evidence associating a current psychiatric 
disability with service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, 
to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 
39,843, 39,852 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in May 2007, prior to the initial adjudication 
of the claim, the RO notified the Veteran of the evidence needed 
to substantiate his claim for service connection.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.  He was informed that VA provided ratings based on 
the rating schedule and was given examples of the evidence he 
could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the May 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including VA treatment records.  The National Personnel Records 
Center (NPRC) has confirmed that the Veteran's service treatment 
records were lost in a fire at the National Archives and Records 
Administration in July 1973.  The Veteran was provided notice of 
the unavailability of his service records in a December 2009 
letter.  

Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty on 
the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran reported a stressor that occurred during an inter-
island flight between 1955 and 1957.  In September 2009, the RO 
informed the Veteran that the month and year during which the 
stressor occurred was required before a request to the Joint 
Service Records Research Center (JSRRC) to verify the stressor 
could be sent.  In a statement in support of the claim submitted 
that month, the Veteran stated that he could not remember the 
exact time and dates between 1955 and 1957.  In October 2009 the 
RO made a formal finding of a lack of information required to 
corroborate stressors associated with a claim for service 
connection for PTSD.  
 
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent. 
 Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for getting an examination under the VCAA is low. 
 McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim but has determined that no such 
examination or opinion is required.  As discussed below, there is 
no credible supporting evidence of the claimed in-service 
stressor.  Therefore, an examination could not substantiate 
entitlement to service connection for PTSD.  

The only other psychiatric disability reported in the record is 
mood disorder.  There is no evidence that this condition may be 
associated with service.  The Veteran has not reported a 
continuity of symptomatology, and the VA treatment provider who 
made the diagnosis, attributed the disability to physical 
conditions that are not service connected.  The duty to provide a 
VA examination is not triggered in this case.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.



Legal Criteria- Service Connection 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, requires medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.)(1994)(DSM 
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2010).  

VA has amended its adjudication regulations governing service 
connection for PTSD to provide that:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and 
that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror. 
75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence of record shows that the Veteran has consistently 
been treated for PTSD since the disorder was diagnosed by a VA 
doctor in October 2007.  Therefore, the first criteria for 
service connection of PTSD-a diagnosis-has been established.  

Service connection for PTSD also requires credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 4.125(a).  Where the claimed stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran's DD 214 confirms that he served as an air passenger 
and operations specialist and he reported that he was stationed 
with the 1605th Air Based Squadron at Lajes Field, the Azores.  
He reported that during an inter-island flight an emergency 
window opened on take-off and he had to strap himself to the 
plane and extend his body outside of the plane through the open 
hatch to secure the window.  This is the only stressor identified 
by the Veteran and there is no evidence, nor has he asserted, 
that he served in combat.  

His report of the stressor is somewhat different from that 
reported by his VA therapist in a November 2007 statement.  The 
therapist reported that the incident occurred on a flight from 
France and Germany to the United States and that a door, rather 
than a window, opened during flight.

As stated above, the RO informed the Veteran that the month and 
year during which the stressor occurred was required in order to 
attempt verification and that he stated that he could not 
remember the exact time and dates between 1955 and 1957.  
Unfortunately, the law requires credible supporting evidence of 
the stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  The 
Veteran's statements alone are not sufficient to establish the 
occurrence of the stressor for purposes of service connection for 
PTSD.  As the Veteran has not been able to provide such 
corroborating evidence or information that could be used to 
verify an in-service stressor, service connection for PTSD must 
be denied.  

The Veteran's representative has requested consideration of the 
Veteran's claim under the revised PTSD regulations.  However, the 
revisions pertain to a stressor that is related to the veteran's 
fear of hostile military or terrorist activity, which is not the 
case here.  The Veteran did not serve in an area of hostile 
military or terrorist activity and has not claimed fear of such 
activity as a stressor.  Therefore, the revised regulations could 
not serve as the basis for the grant of service connection for 
PTSD in this case.  

VA outpatient treatment records show that in November 2009, the 
Veteran was also diagnosed as having a mood disorder secondary to 
his general medical conditions (prostate cancer, coronary artery 
disease, hypertension and meningioma).  Service connection has 
not been claimed or established for any of those physical 
disabilities.  The Veteran has not reported a continuity of 
symptomatology pertaining to the mood disorder, the earliest 
treatment records date from 2007, and there is no evidence 
otherwise linking the mood disorder to service.  

The weight of the evidence is thus against the claim for service 
connection for a psychiatric disability, to include PTSD.  
Reasonable doubt does not arise and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability, to include PTSD, 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


